131 F.3d 143
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.John W.C. Moll, Appellant,v.City of Arnold, a third class city in the State of Missouri;Alfred M. Ems, individually, and as former Mayor of theAppeal from the United States City of Arnold;  Billie JoNelson, District Court for the Eastern individually, and asthe Chief of Police District of Missouri. of the City ofArnold;  Eric Knoll, individually, and as the CityAdministrator for the City of Arnold;  Arnold City Council,consisting of:  Robert D. Lindsley, Michael W. Wright,Lavaughn King, Phillis Roberts, Vernon L. Sullivan, RonaldVoss, Glennon J. Portell, Trudy Marshall;  Marion Becker,City Clerk for the City of Arnold, Appellees.
No. 97-1834EM.
United States Court of Appeals, Eighth Circuit.
Submitted:  November 21, 1997.Filed:  Nov. 26, 1997.

Appeal from the United District Court for the Eastern District of Missouri.  [UNPUBLISHED]
Before FAGG and HANSEN, Circuit Judges, and PIERSOL,* District Judge.
PER CURIAM.


1
John W.C. Moll appeals the district court's grant of summary judgment in Moll's 42 U.S.C. § 1983 action.  Having carefully reviewed the record and the parties' submissions, we conclude the magistrate judge's decision was correct and an extended discussion on our part is not warranted.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



*
 The Honorable Lawrence L. Piersol, United States District Judge for the District of South Dakota, sitting by designation